                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   DAVID T. GLUTH, II, ESQ.
                                                                          Nevada Bar No. 10596
                                                                      3   DIONE C. WRENN, ESQ.
                                                                          Nevada Bar No. 13285
                                                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      5   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      6   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      7           dgluth@grsm.com
                                                                                  wrenn@grsm.com
                                                                      8
                                                                          Attorneys for Defendants Reed Hein & Associates,
                                                                      9   Brandon Reed, Trevor Hein and Thomas Parenteau

                                                                     10
                                                                                                    UNITED STATES DISTRICT COURT
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                                                                                          DISTRICT OF NEVADA
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                     13   DIAMOND RESORTS INTERNATIONAL, INC., a )           Case No.: 2:17-cv-03007-APG-VCF
                                                                          Delaware corporation; DIAMOND RESORTS          )
                                                                     14   CORPORATION, a Maryland corporation;           )
                                                                          DIAMOND RESORTS U.S. COLLECTION                )
                                                                     15   DEVELOPMENT, LLC, a Delaware limited liability )   STIPULATION AND ORDER TO
                                                                          company; and DIAMOND RESORTS                   )   EXTEND TIME TO FILE
                                                                     16   MANAGEMENT, INC., an Arizona corporation,      )   RESPONSE TO AMENDED
                                                                                                                         )   COMPLAINT [ECF NO. 59]
                                                                     17                          Plaintiffs,             )
                                                                                                                         )   (SECOND REQUEST)
                                                                     18   vs.                                            )
                                                                                                                         )
                                                                     19   REED HEIN & ASSOCIATES, LLC, d/b/a             )
                                                                          TIMESHARE EXIT TEAM, a Washington limited )
                                                                     20   liability company; BRANDON REED, an individual )
                                                                          and citizen of the State of Washington; TREVOR )
                                                                     21   HEIN, an individual and citizen of Canada;     )
                                                                          THOMAS PARENTEAU, an individual and citizen )
                                                                     22   of the State of Washington; HAPPY HOUR MEDIA )
                                                                          GROUP, LLC, a Washington limited liability     )
                                                                     23   company; MITCHELL REED SUSSMAN, ESQ.           )
                                                                          d/b/a THE LAW OFFICES OF MITCHELL REED )
                                                                     24   SUSSMAN & ASSOCIATES, an individual citizen )
                                                                          of the State of California; SCHROETER,         )
                                                                     25   GOLDMARK & BENDER, P.S. A Washington           )
                                                                          professional services corporation; and KEN B.  )
                                                                     26   PRIVETT, ESQ., a citizen of Oklahoma,          )
                                                                                                                         )
                                                                     27                          Defendants.             )
                                                                                                                         )
                                                                     28

                                                                                                                     -1-
                                                                      1                 STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE
                                                                      2                    TO AMENDED COMPLAINT [ECF NO. 59] (SECOND REQUEST)
                                                                      3           Pursuant to Local Rules 6-1 and 7-1, Plaintiffs DIAMOND RESORTS

                                                                      4   INTERNATIONAL, INC.; DIAMOND RESORTS CORPORATION; DIAMOND RESORTS

                                                                      5   U.S. COLLECTION DEVELOPMENT, LLC; and DIAMOND RESORTS MANAGEMENT,

                                                                      6   INC., (“Plaintiffs”), and Defendants REED HEIN & ASSOCIATES, LLC d/b/a TIMESHARE

                                                                      7   EXIT TEAM; BRANDON REED; and TREVOR HEIN (“Reed Hein Defendants”), by and

                                                                      8   through their respective attorneys of record, stipulate as follows:

                                                                      9                                            STIPULATION
                                                                     10           1.      Plaintiffs filed their Complaint on December 6, 2017 [ECF No. 1].
Gordon Rees Scully Mansukhani, LLP




                                                                     11           2.      The Reed Hein Defendants filed a motion to dismiss. [ECF No. 22].
                                     300 S. 4th Street, Suite 1550




                                                                     12           3.      The Court dismissed certain claims and the individual defendants from the lawsuit
                                        Las Vegas, NV 89101




                                                                     13   and allowed Plaintiffs to file an amended complaint. [ECF No. 50].
                                                                     14           4.      Plaintiffs filed their Amended Complaint for Damages and Injunctive Relief
                                                                     15   (“Amended Complaint”) on January 4, 2019 [ECF No. 59].
                                                                     16           5.      The Amended Complaint is 50 pages long with 232 separate paragraphs of
                                                                     17   allegations, nearly 100 more than the Complaint.
                                                                     18           6.      The Amended Complaint adds 7 defendants, 5 of whom were never previously
                                                                     19   part of the litigation.

                                                                     20           7.      The Amended Complaint also includes 7 causes of action including 3 new causes

                                                                     21   of action which were not part of the original Complaint.

                                                                     22           8.      The Amended Complaint in this case involves complex business tort, unfair

                                                                     23   business practices, and false advertising.

                                                                     24           9.      The parties previously agreed to an extension of time for Reed Hein Defendants

                                                                     25   to respond to the Amended Complaint until February 19, 2019. [ECF No. 71].

                                                                     26           10.     Unfortunately, the undersigned counsel was recently involved in an accident and

                                                                     27   has been out of the office for medical treatment. Therefore, counsel needs another short
                                                                     28   extension to allow them to fully review and respond to the allegations in the Amended

                                                                                                                           -2-
                                                                      1   Complaint.

                                                                      2          11.    The Reed Hein Defendants request an additional nine (9) days to file their

                                                                      3   responses to the Amended Complaint, or until February 28, 2019.

                                                                      4          12.    The undersigned counsel also represents Happy Hour Media Group, LLC. Happy

                                                                      5   Hour’s response is currently due on February 28, 2019. [ECF No. 73]. The requested extension

                                                                      6   will make the response due on the same date as the response for Happy Hour Media Group,

                                                                      7   LLC.

                                                                      8          13.    Plaintiffs’ do not oppose the extension.

                                                                      9          14.    This stipulation is not made for purposes of delay.

                                                                     10          15.    Because new parties are being added to the litigation, any extension will have
Gordon Rees Scully Mansukhani, LLP




                                                                     11   minimal impact on timing as those parties will need to time respond to the complaint as well.
                                     300 S. 4th Street, Suite 1550




                                                                     12   ///
                                        Las Vegas, NV 89101




                                                                     13   ///

                                                                     14   ///

                                                                     15   ///

                                                                     16   ///

                                                                     17   ///

                                                                     18   ///

                                                                     19   ///

                                                                     20   ///

                                                                     21   ///

                                                                     22   ///

                                                                     23   ///

                                                                     24   ///

                                                                     25   ///

                                                                     26   ///

                                                                     27   ///
                                                                     28   ///

                                                                                                                         -3-
                                                                         1          16.     Therefore, the parties agree that the Reed Hein Defendants’ respective responses

                                                                         2   to the Complaint are now due on or before February 28, 2019.

                                                                         3   DATED: February 15, 2019.                        DATED: February 15, 2019.

                                                                         4   GORDON REES SCULLY MANSUKHANI,                   COOPER LEVENSON, P.A.
                                                                             LLP
                                                                         5
                                                                             /s/ David T. Gluth                               /s/ Daniel J. Barsky
                                                                         6
                                                                             ROBERT S. LARSEN, ESQ.                           DANIEL J. BARSKY, ESQ.
                                                                         7   Nevada Bar No. 7785                              Florida Bar No. 25713
                                                                             DAVID T. GLUTH, II, ESQ.                         (Admitted Pro Hac Vice)
                                                                         8   Nevada Bar No. 10596                             SHUTTS & BOWEN LLP
                                                                             300 South 4th Street, Suite 1550                 200 South Biscayne Boulevard, Suite 4100
                                                                         9   Las Vegas, Nevada 89101                          Miami, Florida 33131
                                                                                                                              T: (561) 650-8518
                                                                        10   Attorneys for Defendants Reed Hein &             F: (561) 822-5527
                                                                             Associates, Brandon Reed and Trevor Hein         dbarsky@shutts.com
   Gordon Rees Scully Mansukhani, LLP




                                                                        11
                                        300 S. 4th Street, Suite 1550




                                                                        12                                                    KIMBERLY MAXON-RUSHTON, ESQ.
                                           Las Vegas, NV 89101




                                                                                                                              Nevada Bar No. 5065
                                                                        13                                                    R. SCOTT RASMUSSEN, ESQ.
                                                                                                                              Nevada Bar No. 6100
                                                                        14                                                    1835 Village Center Circle
                                                                                                                              Las Vegas, NV 89134
                                                                        15
                                                                                                                              ALFRED J. BENNINGTON, JR., ESQ.
                                                                        16                                                    Florida Bar No. 404985
                                                                                                                              (Admitted Pro Hac Vice)
                                                                        17                                                    GLENNYS ORTEGA RUBIN, ESQ.
                                                                                                                              Florida Bar No. 556361
                                                                        18                                                    (Admitted Pro Hac Vice)
                                                                                                                              SHUTTS & BOWEN LLP
                                                                        19                                                    300 South Orange Avenue, Suite 1600
                                                                                                                              Orlando, Florida 32801
                                                                        20                                                    T: (407) 835-6755
                                                                                                                              F: (407) 849-7255
                                                                        21                                                    bbennington@shutts.com
                                                                                                                              grubin@shutts.com
                                                                        22
                                                                                                                              Attorneys for Plaintiffs
                                                                        23

                                                                        24                                              ORDER
                                                                        25                                               IT IS SO ORDERED.

                                                                        26
                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                        27                                                       2-19-2019
                                                                                                                         DATED:
1152183/43402077v.1                                                     28

                                                                                                                           -4-
